Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed November 8, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-34 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-30 and 33 of U.S. Patent No. 11,055,160 B2 in view of Faibish et al., US 2019/0340095 A1. 
Regarding claim 19, claim 18 of US 11,055,160 B2 discloses all of the limitations of claim 19 except for calculating a benchmark processing time for the subset of I/O operations based on the estimates of benchmark processing time for the each one of the subset of I/O operations (the italicized portion is not recited in claim 18 of US 11,055,160 B2).  In para. 0046, Faibish et al. disclose the machine learning system is trained using sample data sets including the number of I/O operations performed per second, throughput for I/O operations, read and write times for such I/O operations, percentage of read/write operations, and I/O size.  In other words, Faibish et al. account for subsets of I/O operations that are various sizes and made up of various percentages of reads and writes.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the data sets and benchmark calculating (model training) of Faibish et al. into the method of claim 18 of US 11,055,160 B2.  A person of ordinary skill in the art would have been motivated to make the modification because including the data sets of Faibish et al. improves the method of claim 18 of US 11.055,160 B2 by predicting performance of the memory device over various different I/O operations (see Faibish et al.: para. 0022).
Regarding claim 20, claim 18 of US 11,055,160 B2 discloses calculating a benchmark processing time for the subset of I/O operations.  However, claim 18 of US 11,055,160 B2 do not explicitly disclose summing up the estimates of the benchmark processing time for each one of the subset of I/O operations.  In para. 0046, Faibish et al. disclose the machine learning system is trained using sample data sets including the percentage of read/write operations and I/O size.  In other words, Faibish et al. account for subsets of I/O operations that are various sizes and made up of various percentages of reads and writes.  All of the subsets would be summed together to generate an overall benchmark.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the data sets and benchmark calculating (model 
Claims 21-34 are anticipated by claims 18-30 of US 11,055,160 B2.
Regarding claim 36, claim 18 of US 11,055,160 B2 discloses at least one counter to determine an actual activity time of each memory device during the pre-determined period of time.  Given the broadest, reasonable interpretation, “at least one counter” is a single counter.  
Claim 37 is anticipated by claim 20 of US 11,055,160 B2.
Regarding claim 38, claim 33 of US 11,055,160 B2 discloses all of the limitations of claim 38 except for calculating a benchmark processing time for the subset of I/O operations based on the estimates of benchmark processing time for the each one of the subset of I/O operations (the italicized portion is not recited in claim 33 of US 11,055,160 B2).  In para. 0046, Faibish et al. disclose the machine learning system is trained using sample data sets including the number of I/O operations performed per second, throughput for I/O operations, read and write times for such I/O operations, percentage of read/write operations, and I/O size.  In other words, Faibish et al. account for subsets of I/O operations that are various sizes and made up of various percentages of reads and writes.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the data sets and benchmark calculating (model training) of Faibish et al. into the computer-implemented system of claim 33 of US .
Allowable Subject Matter
Claims 19-34 and 36-38 would be allowable if the non-statutory double patenting rejection was overcome.
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 19 and 38, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, over a period of time: applying a counter to determine an actual activity time of each one of a plurality of memory devices during a pre-determined period of time, the counter including a first counter for monitoring I/O operations sent to an SSD for processing, a second counter for monitoring confirmations of completed I/O operations received from the SSD, and applying the at least one counter including: executing the first counter to monitor I/O operations sent to the SSD for processing during the pre-determined period of time, executing the second counter to monitor confirmations of completed I/O operations received from the SSD during the pre-determined period of time, and determining a total of all time periods within the pre-determined period of time during which a value of the first counter was 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113